Per Curiam.
1. The petition alleged a state of facts which entitled the petitioner to a hearing. The court erred in refusing to grant a rule nisi, and in refusing an injunction without a hearing.
2. The Civil Code (1910), § 5501, authorizes the grant of an injunction immediately and prior to a hearing, whenever “it is manifest . . from the sworn allegations in the bill, or the affidavit of a competent person, that the injury apprehended will be done if an immediate remedy is not afforded.”
3, According to previous rulings of this court a judgment denying an injunction and a refusal of an order requiring the defendant to show cause has been treated as a judgment upon which a direct bill of exceptions to this court could be based. Connally v. Morrison, 140 Ga. 492, 494 (79 S. E. 119), and cit.

Judgment reversed.


All the Justices concur.

Joseph M. Lang, for plaintiff.